Title: John Adams to Abigail Adams, 2 September 1777
From: Adams, John
To: Adams, Abigail


     
      My dear Friend
      Philadelphia Tuesday September 2. 1777
     
     I had Yesterday the Pleasure of yours of from Boston, and am happy to find that you have been able to do so well, amidst all your Difficulties.—There is but one Course for Us to take and that is to renounce the Use of all foreign Commodities. For my own Part I never lived in my whole Life, so meanly and poorly as I do now, and yet my Constituents will growl at my Extravagance. Happy should I be indeed if I could share with you, in the Produce of your little Farm. Milk and Apples and Pork and Beef, and the Fruits of the Garden would be Luxury to me.
     We had nothing Yesterday from the General.—Howes Army are in a very unwholesome Situation. Their Water is very bad and brackish, there are frequent Morning and Evening Fogs, which produce Intermittent Fevers in Abundance.—Washington has a great Body of Militia assembled and assembling, in Addition to a grand Continental Army. Whether he will strike or not, I cant say. He is very prudent, you know, and will not unnecessarily hazard his Army. By my own inward Feelings, I judge, I should put more to risque if I were in his shoes. But perhaps he is right.
     Gansevoort has proved, that it is possible to hold a Post. Harkermer Herkimer has shewn that it is possible to fight Indians, and Stark has proved that it is practicable, even to attack Lines and Posts, with Militia.—I wish the Continental Army would prove, that any Thing can be done. But this is sedition at least. I am weary however, I own, with so much Insipidity.
     St. Ledger St. Leger and his Party have run away. So will Burgoine. I wish Stark had the Supream Command in the Northern Department. I am sick of Fabian Systems in all Quarters. The Officers drink a long and moderate War. My Toast is a short and violent War. They would call me mad and rash &c. but I know better. I am as cool as any of them and cooler too, for my Mind is not inflamed with Fear nor Anger, whereas I believe theirs are with both.—If this Letter should be intercepted and published, it would do as much good, as another did two Years ago.
     
      Adieu.
     
    